IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


MICHAEL TUIA,                                  )        No. 80564-9-I
                                               )
                       Appellant,              )
                                               )        DIVISION ONE
                       v.                      )
                                               )
STATE OF WASHINGTON,                           )
                                               )        UNPUBLISHED OPINION
                       Respondent.             )
                                               )

       MANN, C.J. — Michael Tuia appeals his conviction for robbery in the first degree

and attempting to elude a pursuing police vehicle. He argues that the trial court’s

dismissal of a juror, as well as its response to a jury question, deprived him of a fair trial.

Because the trial court did not abuse its discretion in either respect, we affirm.

                                                   I.

       On the morning of April 22, 2018, Candice Gruender was working as a barista at

Beankini Espresso in Auburn, Washington. Tuia pulled into the drive through and

ordered a coffee from Gruender. Once handed his beverage, Tuia spilled it and asked

for a replacement lid. When Gruender turned back to hand Tuia his lid, he pointed a

gun at her and demanded all of the cash in the till.



         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80564-9-I/2


       Patrick Boyd was in the vehicle behind Tuia during this exchange. After seeing

Gruender hand Tuia rolls of cash, he called 911 and followed Tuia. Boyd followed Tuia

while giving directions to the 911 operator. Boyd followed Tuia until the police arrived.

The police ultimately disabled Tuia’s vehicle and arrested him.

       The State charged Tuia with robbery in the first degree and attempting to elude a

pursuing police vehicle.

       On the final morning of Tuia’s trial, juror 1 failed to appear. When the bailiff

called him, juror 1 said he was still in bed in downtown Seattle, but could get to the Kent

courthouse in an hour. Because traffic that morning was bad, and juror 1 had not left

his house, the trial court did not have confidence in this estimate. It noted that the 12

jurors, staff, interpreters, attorneys, and others, were all waiting on this one juror.

Defense counsel requested that the trial court wait for juror 1. While defense counsel

agreed that they had a fairly diverse jury, juror 1 was black and the alternate was not a

person of color.

       The trial court excused juror 1 and continued the trial with the alternate juror.

       During Tuia’s trial, the State moved to introduce Boyd’s 911 call under the

present sense impression and excited utterance hearsay exceptions. Tuia objected to a

lack of foundation, which the court overruled. The court admitted the call, during which

the 911 operator asked Boyd what he was reporting. Boyd stated: “yeah, I just saw a

guy robbing an espresso stand.”

       During a recess after the jury heard the 911 call, Tuia again objected, asserting

that the call was hearsay and self-serving. The trial court agreed that a limiting

instruction might be appropriate under ER 403 because of the potentially prejudicial

                                           -2-
No. 80564-9-I/3


impact of Boyd explaining he had seen a robbery. Tuia proposed the following limiting

instruction, requesting that the jury disregard the portion of the call where Boyd

explained he had seen a robbery:

       The jury is instructed to disregard that portion of the 911 call that was
       made by the witness Patrick Boyd wherein he describes what he knew
       was going on at the espresso stand when he pulled up behind the old blue
       Buick and followed that vehicle out of the espresso stand.

The State objected to the instruction, but the trial court allowed it, explaining that it

would have likely granted a motion to strike the word “robbery” had one been timely-

raised.

       During deliberations, the jury submitted a question to the court asking about the

evidentiary status of the voices on videos provided to them:

       We are assuming that the voices on the videos are part of the evidence.
       For example, one of the 911 operators refers to the call as a “robbery,” in
       other portions of [the] video, traffic speeds are called out. Is this
       assumption correct or not?

       Tuia wanted the court to answer “no.” Tuia stated that “a reference to a robbery

by a 911 operator should not in any way, shape or form become part of this case or the

evidence in this case.” The trial court instead answered: “please refer to your jury

instructions.”

       The jury convicted Tuia as charged. After an unsuccessful motion for a new trial

under CrR 7.5, Tuia appeals.

                                              II.

       Tuia argues first that the dismissal of juror 1 deprived him of a fair trial. We

disagree.



                                            -3-
No. 80564-9-I/4


        We review a trial court’s decision to excuse a juror for an abuse of discretion.

State v. Hughes, 106 Wn.2d 176, 204, 721 P.2d 902 (1986) (excusing a juror for

inattentiveness); State v. Jorden, 103 Wn. App. 221, 224-30, 11 P. 3d 866 (2000)

(excusing a juror for inattentiveness despite a defense objection); State v. Ashcraft, 71

Wn. App. 444, 461, 859 P.2d 60 (1993) (upholding a court’s discretion in determining

when a juror is unable to attend trial). We determine a trial court has abused its

discretion only when we are satisfied that “no reasonable person would take the view

adopted by the trial court.” State v. Huelett, 92 Wn.2d 967, 969, 603 P.2d 1258 (1979).

        RCW 2.36.110 governs when a judge may excuse a juror:

               It shall be the duty of a judge to excuse from further jury service
        any juror, who in the opinion of the judge, has manifested unfitness as a
        juror by reason of bias, prejudice, indifference, inattention or any physical
        or mental defect or by reason of conduct or practices incompatible with
        proper and efficient jury service.

The statute explicitly states that it is the judge’s opinion which determines the juror’s

fitness.

        Tuia makes a number of arguments in support of his claim. First, he asserts that

CrR 6.5 limits the trial court’s dismissal of a juror to situations where he or she is unable

to perform their duties. 1 This assertion is inaccurate. CrR 6.5 dictates a scenario

wherein a court is required to dismiss a juror, but the rule does not limit other scenarios

where the court may use its discretion to dismiss a juror under RCW 2.36.110.




        1  CrR 6.5 provides, in relevant part: “If at any time before submission of the case to the jury a
juror is found unable to perform the duties the court shall order the juror discharged, and the clerk shall
draw the name of an alternate who shall take the jurors place on the jury.”


                                                  -4-
No. 80564-9-I/5


       Second, Tuia claims that dismissal of juror 1 denied him the right to participate in

jury selection. Tuia fully participated in jury selection, including the alternate that took

juror 1’s place.

       Third, Tuia relies on Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed.

69 (1986), to assert an equal protection claim. Despite the dismissal of juror 1, there

were three black jurors, and persons of color made up the majority of the jury; there is

no suggestion that the court violated Tuia’s right to equal protection.

       Fourth, Tuia relies on Powers v. Ohio, 499 U.S. 400, 111 S. Ct. 1364, 113 L. Ed.

2d 411 (1991), to assert that juror 1 had a right to serve on his case. Tuia does not

have standing to assert this claim. Powers, 499 U.S. at 408 (holding that a defendant

does not have standing to rest a claim on a juror’s right absent a constitutional

violation).

       Fifth, Tuia relies on State v. Sassen Van Elsloo, 191 Wn.2d 798, 425 P.2d 807

(2018), for the premise that improper dismissal of a juror requires reversal regardless of

prejudice or whether jurors have begun deliberating. This reliance is misplaced.

Sassen Van Elsloo instead states that if there is a reasonable possibility a court

dismissed an impaneled juror because of his or her views on the merits of the case,

reversal is required, but an erroneous dismissal on other grounds undergoes a

harmless error analysis. Sassen Van Elsloo, 191 Wn.2d at 802. Here, the trial court

dismissed juror 1 for his failure to appear on time, not for his view of the case.

       Finally, Tuia relies on Hough v. Stockbridge, 152 Wn. App. 328, 340, 216 P.3d

1077 (2009), for the premise that in order for a court to dismiss a juror, the record must

show the juror is biased or prejudiced. This reliance is also misplaced. The Hough

                                           -5-
No. 80564-9-I/6


court was asked to decide whether the trial court abused its discretion in refusing to

dismiss a juror for actual bias after the juror suggested that the plaintiff should undergo

a mental health evaluation. Hough, 152 Wn. App. at 340. This court affirmed the trial

court’s finding that the juror’s comment did not demonstrate actual bias because the

juror did not indicate an inability to be fair or impartial. Hough, 152 Wn. App. at 340.

The court looked for evidence of bias or prejudice, not because it concluded such

evidence was required in all cases, but because that was the claim Hough raised on

appeal.

       Here, the State did not allege and the trial court did not find that juror 1 held an

actual bias. He simply failed to appear. The trial court had the bailiff call juror 1, who

was still in bed in downtown Seattle. It determined that the juror’s estimation of when

he could arrive did not seem realistic. Further, every other participant in the trial was

present. So as not to delay the trial, the court determined the alternate juror should

stand in. This was not an abuse of discretion.

                                               III.

       Tuia next contends that the trial court’s response to the jury’s question regarding

the 911 calls deprived him of a fair trial. We disagree.

       We review a trial court’s decision to give further instructions for an abuse of

discretion. State v. Sublett, 176 Wn.2d 58, 82, 292 P.3d 715 (2012). Once a jury

begins deliberations, it is within the discretion of the trial court to give further

instructions. State v. Ng, 110 Wn.2d 32, 42, 750 P.2d 632 (1988). Here, the jury

submitted a question asking if the voices on the videos were part of the evidence

including use of the term robbery and traffic speeds. The court responded by referring

                                             -6-
No. 80564-9-I/7


the jury to its instructions. The trial court’s response instructing the jury to refer to the

instructions was not an abuse of discretion.

       Tuia relies on State v. Quaale, 182 Wn.2d 191, 197, 340 P.3d 213 (2014), for the

proposition that opinion testimony embracing an issue that is otherwise inadmissible,

should be excluded. Tuia’s argument is misplaced, however, because here the court

determined during its pretrial ruling that the 911 call was admissible under ER 701. The

only portion of the call the trial court determined should not have been admitted was

Boyd’s use of the term “robbery.” The trial court gave the limiting instruction requested

by Tuia, instructing the jury to disregard the portion of the call where Boyd described

what was going on.

       The remainder of Boyd’s call was within the purview of the jury to make a

credibility determination. The trial court referred the jury to its instructions, instructions

that contained both a note to disregard the portion of Boyd’s 911 call describing what he

saw, as well as instructions on weighing the evidence. For these reasons, the trial court

did not abuse its discretion.

       Affirmed.




WE CONCUR:




                                            -7-